UNITED STATES DISTRICT COURT FOR
THE NORTHERN DISTRICT OF NEW YORK

 

EUGENE SCALIA|!, Secretary of Labor,
. United States Department of Labor,
3:19-MC-25
(TIM/TWD)
Petitioner,

 

U.S. DISTRICT COURT - N.D. OF N.Y.

. | FILED

JOHN HITCHINGS, individually and as Trustee
of John Hitchings 401k Profit Sharing Plan & Trust :

 

JAN 16 2020

 

 

 

Respondent. : AT O'CLOCK

John M. Domurad, Cerk - Binghamton]

 

 

 

 

PROPOSED ORDER
Upon consideration of the Secretary of Labor’s Motion for Adjudication of Civil
Contempt and Coercive Fine, and the parties’ submissions in support and opposition thereto, and
for good cause shown, it is hereby ORDERED that the Secretary’s Motion is GRANTED.
It is ORDERED that Respondent John Hitchings is in civil contempt for failing to comply

with the Court’s September 20, 2019 Order. Dkt. Entry 3.

 

‘Pursuant to Rule 25(d) of the Federal Rules of Civil Procedure, Secretary of Labor Eugene
Scalia is automatically substituted as plaintiff.
It is further ORDERED that for so long as Respondent remains out of compliance with
the Court’s September 20, 2019 Order, it must pay a per diem fine at the following increasing
rates: $250 per day from this date forward; beginning fifteen days after the date of this Order,
$500 per day; and beginning thirty-one days after the date of this Order, $1,000 per day, to

continue indefinitely.

SO ORDERED: So , 2
J Were a SM a)

THE HONORABLE THOMAS J. MGA OY

 

pare: OO. I, QODIO

 
